DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered. 
Status of the Application
Claims 1-9, 11-12, 21, 26, 33, and 58 are pending, of which Claims 1, 3-7 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 2, 8, 9, 11-12, 21, 26 and 33 are under current examination.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11 and 12, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9, 11 and 12 recites the limitation(s): ‘prodrug’ in reference to a compound having the structure as shown in Formula 1. Applicants have not described the claimed genus of ‘prodrug’ in a manner (synthesis, structure, characterization etc.) that would indicate they were in possession of the full scope of this genus, or even to describe what this broad genus is comprised of. 
 Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claims are drawn to a method of treating a cachexia comprising administering to a subject in need thereof a therapeutically effective amount of a compound having the structure V or compound of formula V in combination with an immunosuppressive agent, such as formula I or prodrug thereof. No prodrugs are described or present in examples in such a way as to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of the claimed genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use. As such, the claims lack adequate written description for the myriad of compounds embraced by the claimed ‘prodrugs’. The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984). Accordingly, it is deemed that Instant Specification fails to provide adequate written description for the genus: ‘prodrugs’, of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 21, 33 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Bascomb (US 2009/0117197 A1). 
Determining the scope and contents of the prior art
Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac (abstract, Claims, paragraphs 0022, 0136, 0150, 0215, 0248, 0375, 0385-0391, 0393-0537).
With regard to limitation of claim 33-Since the cited prior art teaches treating same disease using same compound., etodolac, as in the instant claims, the result of the treatment, such as effectively decreasing the white blood cell amount etc. is expected to be the same.
Ascertaining the differences between the prior art and the claims at issue
Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac, but fails to teach example with elected species ketorolac.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Since the cited prior art teaches NSAID agents and provides name of such compounds etodolac, ketorolac etc. that may useful in treating cachexia with a working example etodolac, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that etodolac may be substituted with the equivalent compound ketorolac, also taught by the cited prior art.
	Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
In addition, Compounds which are stereo isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Thus, R isomer of Ketorolac is prima facie obvious in view of teaching of ketorolac of the cited prior art.
Based on the above established facts, it appears that the teachings of the above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and this would have yielded predictable to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac,
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that etodolac may be substituted with ketorolac and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success. 
 
Claims 2, 8, 9, 11-12, 21, 26 and 33 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Bascomb (US 2009/0117197 A1) and Nunes (US 2016/0166683 A1) in combination. 
Determining the scope and contents of the prior art
Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac (abstract, Claims, paragraphs 0022, 0136, 0150, 0215, 0248, 0375, 0385-0391, 0393-0537).
Nunes teach a method of treating cachexia comprising administering cytarabine and NSAID.
Ascertaining the differences between the prior art and the claims at issue
Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac, but fails to teach example with elected species ketorolac; a combination with cytarabine and ratio 20:1 to about 0.8:1.
Nunes teach a method of treating cachexia comprising administering cytarabine and NSAID, but fails to teach a combination with ketorolac and ratio 20:1 to about 0.8:1.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Since Bascomb teaches NSAID agents and provides name of such compounds etodolac, ketorolac etc. that may useful in treating cachexia with a working example etodolac, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that etodolac may be substituted with the equivalent compound ketorolac, also taught by the cited prior art.
	Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
In addition, Compounds which are stereo isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Thus, R isomer of Ketorrolac is prima facie obvious in view of teaching of ketorolac of the cited prior art.

With regard to the difference of combination of cytarabine and ketorolac and their ratio- Bascomb teaches NSAID agents and provides name of such compounds etodolac, ketorolac etc. in treating cachexia and Nunes teaches cytarabine and NSAID agents in treating cachexia. Thus, based on the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with reasonable expectation of success that NSAID agent, such as ketorolac and cytarabine may be combined in at least in an equivalent ratio i.e. 1:1 to make a composition useful for treating cachexia. This is because it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980).
With regard to limitation of claim 33-Since the cited prior art teaches treating same disease using same compound and/or combination, as in the instant claims, the result of the treatment, such as effectively decreasing the white blood cell amount etc. is expected to be the same.
 Based on the above established facts, it appears that the teachings of the above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and this would have yielded predictable to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac, Nunes teach a method of treating cachexia comprising administering cytarabine and NSAID.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that combination of two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose and can be made by teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Response to Arguments
Applicant’s remarks and amendment, filed on 10/26/2022, have been fully considered but not found persuasive. 
Applicant argues over rejection under 112a, that the instant specification provides precise definition:

    PNG
    media_image1.png
    522
    676
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    283
    724
    media_image2.png
    Greyscale
 
This is not found persuasive and the instant claims are rejected under 112a. This is because the claims are not rejected under 112b for not providing a definition or unclear. The definition is clear. However, providing definition vs providing actual compounds with examples of species representing such prodrugs, their chemical structure, name or physical properties are two different things. Instant application lacks examples of species representing such prodrugs, their chemical structure, name or physical properties. In fact, there is not even a single example of any prodrug in the instant application. Accordingly, it is deemed that Instant Specification fails to provide adequate written description for the genus: ‘prodrugs’, of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 
 Applicant argues over the cited prior art that there should be a reasonable expectation of success. Applicant presented affidavit and argues:

    PNG
    media_image3.png
    757
    730
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    137
    721
    media_image4.png
    Greyscale

This is not found persuasive and the instant claims are obvious in view of the cited prior art. This is because (1) Bascomb nowhere discloses that etodolac function by COX1 or COX2 and therefore ketorolac should also function through inhibition of COX1 or COX2. Please see Table 1 of the cited prior art, as reproduced below, where applicant indicated such function for etodolac and supported ketorolac function through COX1 or COX2:

    PNG
    media_image5.png
    349
    531
    media_image5.png
    Greyscale

; (2) Applicant then somehow reached that Bascomb teaches through table 1 that NSAID, such as etodolac function as COX1 or COX 2 inhibitor and if a compound such as ketorolac does not function as COX1 or COX 2 inhibitor, it is not an NSAID and not an equivalent to etodolac. As reproduced above Table 1 provides examples of NSAID, such as etodolac, ketorolac (applicant’s compound)---COX2-selective NSAID, i.e. NSAID is a class of compounds which encompass subclass COX2-selective NSAID and outside this subclass are compounds, such as etodolac, ketorolac (applicant’s compound), which are also NSAID. Thus, not only the cited prior teaches anti-inflammatory NSAID compounds, such as etodolac but also teaches ketorolac; (3) Thus, applicant’s affidavit and argument over Ketorolac and COX1 or 2 activity has no relevance and not persuasive; (4) applicant further provided argument over a reference and data without indication where Examiner should find this reference in IDS or a new IDS. Applicant is suggested to provide the reference for consideration; (5) Further, the instant claims 2, 8, 9, 11-12, 21, 26 and 33 are not limited to any particular class of anti-inflammatory compounds and includes any steroidal, NSAID, COX1, COX2 compounds etc.

Applicant argues:

    PNG
    media_image4.png
    137
    721
    media_image4.png
    Greyscale
 
This is again not found persuasive and the instant claims are obvious in view of the cited prior art. This is because as reproduced below data from affidavit:

    PNG
    media_image6.png
    417
    686
    media_image6.png
    Greyscale
 Both R and S form of ketorolac reverses weight loss on day 3 with overlapping standard error with a minor difference (which may or may not be considered as difference as the standard error bar of S form is almost touching error bar of R form) in weight at the end of the experiment. In contrast to applicant’s conclusion, both R and S form have almost similar effect on cachexia. Importantly, applicant’s argument that effect of S form of ketorolac is because of 70% conversion of S to R form (without any evidence-applicant is suggested to provide evidence) again indicates that choosing S or R form of ketorolac will not make much difference in activity as S gets converted naturally to R form. Further, there is not a large or unexpected difference in activity and the difference is expected to further reduce from conversion of S to R form.  Further, the instant claims 2, 8, 9, 11-12, 21, 26 and 33 are not limited to any particular class of anti-inflammatory compounds and includes any steroidal, NSAID, COX1, COX2 compounds etc.

Bascomb discloses treating cachexia comprising administering an anti-inflammatory agent, NSAID agents such as etodolac, ketorolac etc. with an example of etodolac and Nunes teach a method of treating cachexia comprising administering cytarabine and NSAID.  Thus, the cited prior art gave both direction and parameters, i.e. choosing from anti-inflammatory agent with examples and immunosuppressive agent to treat cachexia. Since Bascomb teaches NSAID agents and provides name of such compounds etodolac, ketorolac etc. that may useful in treating cachexia with a working example etodolac, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that etodolac may be substituted with the equivalent compound ketorolac, also taught by the cited prior art.
	Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
In addition, Compounds which are stereo isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Thus, R isomer of Ketorrolac is prima facie obvious in view of teaching of ketorolac of the cited prior art.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623